Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 2/21/2020.  Claims 1-24, 41-46, 70-71, 77 and 81-88 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1-24, 41-46 and 77, drawn to a library comprising polynucleotides, wherein one of the polynucleotides encodes an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S
OR
a kit comprising a library comprising polynucleotides, wherein one of the polynucleotides encodes an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S.

Group II.  Claim(s) 70, drawn to a method of preparing a library comprising providing and assembling the polynucleotide sequences of a library comprising polynucleotides, wherein one of the polynucleotides encodes an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S.

Group III.  Claim(s) 71, drawn to a method of making an antibody library comprising the steps: (a) selecting one, two or three heavy chain HVRs comprising a sequence having multiple conformations; and (b) assembling polynucleotide sequences to produce a library of polynucleotides encoding a plurality of antibody heavy chain variable region sequences.

Group IV.  Claim(s) 81, 83-86 and 88, drawn to an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S
	OR
	a library comprising antigen binding domains, wherein one of the antigen binding domains comprises an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S.

Group V.  Claim(s) 82, drawn to a non-human animal comprising polynucleotides, wherein one of the polynucleotides encodes an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S.

Group VI.  Claim(s) 87, drawn to a method of generating a bispecific antibody comprising two antibody heavy chain variable regions and two identical light chain variable regions, comprising: (a) screening for a first antigen binding domain that binds to a first antigen, wherein the first antigen binding domain comprises a first antibody heavy chain variable region and a first antibody light chain variable region, wherein the first antibody heavy chain variable region is an antibody heavy chain variable region comprising a HVR-H1, a HVR-H2 and a HVR-H3, wherein the HVR-H1 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula I) X.sub.1TFX.sub.2X.sub.3YX.sub.4IHWV (SEQ ID NO:198), wherein X.sub.1 is F or Y, X.sub.2 is S or T, X.sub.3 is D, G, N, or S, and X.sub.4 is A, G, or W; (Formula II) YSIX.sub.1SGX.sub.2X.sub.3WX.sub.4WI (SEQ ID NO:199), wherein X.sub.1 is S or T, X.sub.2 is H or Y, X.sub.3 is H or Y, and X.sub.4 is A, D, G, N, S, or T; and (Formula III) FSLSTX.sub.1GVX.sub.2VX.sub.3WI (SEQ ID NO:200), wherein X.sub.1 is G or S, X.sub.2 is A or G, and X.sub.3 is A, G, S, or T; and wherein the HVR-H2 comprises an amino acid sequence according to a formula selected from the group consisting of: (Formula IV) LAX.sub.1IX.sub.2WX.sub.3X.sub.4DKX.sub.5YSX.sub.6SLKSRL (SEQ ID NO:201), wherein X.sub.1 is L or R, X.sub.2 is D or Y, X.sub.3 is A, D, S, or Y, X.sub.4 is D or G, X.sub.5 is R, S, or Y, and X.sub.6 is P or T; (Formula V) IGX.sub.1IX.sub.2X.sub.3SGSTYYSPSLKSRV (SEQ ID NO:202), wherein X.sub.1 is A, D, E, S, or Y, X.sub.2 is S or Y, and X.sub.3 is H or Y; (Formula VI) IGX.sub.1IYX.sub.2SGX.sub.3TX.sub.4YNPSLKSRV (SEQ ID NO:203), wherein X.sub.1 is D, E, R, S, or Y, X.sub.2 is H or Y, X.sub.3 is N or S, and X.sub.4 is N or Y; (Formula VII) VSX.sub.1ISGX.sub.2GX.sub.3X.sub.4TYYADSVKGRF (SEQ ID NO:204), wherein X.sub.1 is A, G, S, V, or Y, X.sub.2 is A, D, S, or Y, X.sub.3 is D, G, or S, and X.sub.4 is S or T; (Formula VIII) IGX.sub.1INPNX.sub.2GX.sub.3TX.sub.4YAQKFQGRV (SEQ ID NO:205), wherein X.sub.1 is I, R, or W, X.sub.2 is F or R, X.sub.3 is D, G, or S, and X.sub.4 is K or N; (Formula IX) IGX.sub.1IX.sub.2PSX.sub.3GX.sub.4TX.sub.5YAQKFQGRV (SEQ ID NO:206), wherein X.sub.1 is I, R, or W, X.sub.2 is S or Y, X.sub.3 is G or S, X.sub.4 is D, G, or S, and X.sub.5 is K or N; and (Formula X) VGRIX.sub.1SKX.sub.2X.sub.3GX.sub.4TTX.sub.5YAAX.sub.6VKGRF (SEQ ID NO:207), wherein X.sub.1 is K or R, X.sub.2 is A or T, X.sub.3 is D or Y, X.sub.4 is G or Y, X.sub.5 is D or E, and X.sub.6 is P or S; (b) screening for a second antigen binding domain that binds to a second antigen, wherein the second antigen binding domain comprises a second antibody heavy chain variable region and a second antibody light chain variable region, wherein the second antibody heavy chain variable region has the same sequence as the first antibody heavy chain variable region; and (c) producing a bispecific antibody comprising the first antigen binding domain and the second antigen binding domain. 

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I, II, III, IV, V and VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, a library of polynucleotides encoding a plurality of unique antibody heavy chains directed against a desired protein, does not present a contribution over the prior art.  Edwards et al. (04/28/2016) PCT International Patent Application Publication WO 2016/062989 A1 cited in the 10/15/2020 IDS (hereinafter referred to as "Edwards") teaches a library of polynucleotides encoding a plurality of unique antibody heavy chains directed against a desired protein (see examples 1, 2, 5 and 6 and claims 1-22).
 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D and E (five total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".
	C.  A single specific species selection of the "vector".  For example, the Applicant could elect "an expression vector" OR "a display vector".
	D.  A single specific species selection of "the cell".  For example, the Applicant could elect "bacterial" OR "yeast".
	E.  A single specific selection of a product either with OR without the structure "polynucleotides that encode antibody light chain variable regions".

If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D and E (five total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".
	C.  A single specific species selection of the "vector".  For example, the Applicant could elect "an expression vector" OR "a display vector".
	D.  A single specific species selection of "the cell".  For example, the Applicant could elect "bacterial" OR "yeast".
	E.  A single specific selection of a product either with OR without the structure "polynucleotides that encode antibody light chain variable regions".

If the Applicant elects Group III, the Applicant is required to make an election from A, B, C, D and E (five total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".
	C.  A single specific species selection of the "vector".  For example, the Applicant could elect "an expression vector" OR "a display vector".
	D.  A single specific species selection of "the cell".  For example, the Applicant could elect "bacterial" OR "yeast".
	E.  A single specific selection of a product either with OR without the structure "polynucleotides that encode antibody light chain variable regions".

If the Applicant elects Group IV, the Applicant is required to make an election from A and B (two total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".

If the Applicant elects Group V, the Applicant is required to make an election from A and B (two total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".

If the Applicant elects Group VI, the Applicant is required to make an election from A and B (two total elections); in addition, following the election from A, the Applicant is required to make an election from 1 and 2 (two additional elections):
	A.  A single specific species selection of the amino acid sequence of "the heavy chain variable region".  For example, the Applicant could elect "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195".
		1.  A single specific species selection of the specific combination of amino acid sequences of "HVR-H1" and "HVR-H2".  For example, the Applicant could elect "HVR-H1" is "SEQ ID NO 157" and "HVR-H2" is "SEQ ID NO 63" OR "HVR-H1" is "SEQ ID NO 1" and "HVR-H2" is "SEQ ID NO 122".  This election must be consistent with the SEQ ID NO elected in A.
		2.  A single specific species selection of the specific amino acid sequence of "HVR-H3".  For example, the Applicant could elect "SEQ ID NO 223" OR "SEQ ID NO 256".  This election must be consistent with the SEQ ID NO elected in A.
		3.  A single specific species selection of the amino acid sequence of "the FW-H1, FW-H2, FW-H3 and FW-H4 regions".  For example, the Applicant could elect "the heavy chain variable region comprises a FW-H1 comprising the amino acid sequence of SEQ ID NO:165, a FW-H2 comprising the amino acid sequence of SEQ ID NO:166, a FW-H3 comprising the amino acid sequence of SEQ ID NO:167, and a FW-H4 comprising the amino acid sequence of SEQ ID NO:168" OR the FW-H1, FW-H2, FW-H3 and FW-H4 regions found in "the amino acid sequence of SEQ ID NO:169".  This election must be consistent with the SEQ ID NO elected in A.
	B.  A single specific species selection of how "the multiple confirmations" are assayed.  For example, the Applicant could elect "structural determination" OR "computational modeling".

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1, 70, 71, 77, 81, 82, 86 and 87
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of the amino acid sequence of "the heavy chain variable region" could be "the amino acid sequence of SEQ ID NO:169" OR "the amino acid sequence of SEQ ID NO:195", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639